Case: 09-30379     Document: 00511027536          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-30379
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EUGENE TROY ELLIS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:99-CR-161-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Eugene Troy Ellis, federal prisoner # 26492-034, appeals from the grant
of his 18 U.S.C. § 3582(c)(2) motion, which reduced the sentence he is serving for
the offense of possession with the intent to distribute crack cocaine to a term
within the amended guidelines range. We affirm.
        Ellis argues that the reduction in his sentence from 240 months of
imprisonment to 210 months of imprisonment was an abuse of the district
court’s discretion. He contends that, in view of his good prison record and his

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30379    Document: 00511027536 Page: 2         Date Filed: 02/12/2010
                                 No. 09-30379

supportive family, he was entitled to a greater reduction in his sentence of
imprisonment, and he asserts that the district court did not give sufficient
weight to the sentencing factors that favor a greater reduction.
      Ellis’s contentions are foreclosed by United States v. Evans, 587 F.3d 667,
673-74 (5th Cir. 2009). As we explained in Evans, the district court is under no
obligation to reduce a sentence at all and, thus, is under no obligation to reduce
it even further within the recalculated range. Id. To the extent that Ellis is
asserting that the district court did not sufficiently explain its reasons in support
of the reduced sentence, Evans also forecloses such an argument. The court held
in Evans that a district court is “not required to state findings of facts and
conclusions of law” when granting or denying a motion under § 3582(c)(2). Id.
at 674 (quotation marks and citation omitted).
      AFFIRMED.




                                         2